In an action inter alia to declare that plaintiff has a license to cross defendant’s tracks, defendant appeals from a resettled judgment of the Supreme Court, Kings County, entered March 17, 1976, which, after a nonjury trial, (1) declared that defendant had granted plaintiff a license to cross its tracks at a particular point, which license may not be revoked at this time, (2) declared that plaintiff had established an easement by prescription to cross defendant’s land at another point for itself, its suppliers and its customers to make use of plaintiff’s loading bays in its building and (3) enjoined defendant’s erection of a barrier to bar plaintiff’s use of said easement. Resettled judgment affirmed, with costs, on *583the opinion of Mr. Justice Rubin at Special Term. Latham, Acting P. J., Margett, Rabin, Titone and Hawkins, JJ., concur.